Citation Nr: 0429772	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  00-17 953	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for a right knee 
disability manifested by   instability, chondromalacia, and 
arthritis, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel





INTRODUCTION

The veteran served on active duty from May 1976 to August 
1976 and April 1987 to May 1987.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Los 
Angeles, California (RO), which denied an evaluation in 
excess of 10 percent for right knee chondromalacia with 
osteoarthritis.  During the pendency of the appeal, an April 
2002 rating decision increased the rating to 20 percent on 
the basis that the veteran had mild instability and arthritis 
with painful motion of the knee, effective April 6, 2001.  An 
October 2003 rating decision found that the correct effective 
date for the 20 percent was May 24, 1999, which is the date 
of receipt of the claim for an increased rating.  

The rating decision on appeal also denied secondary service 
connection for a left knee disability and a right ankle 
disability.  The veteran's August 1999 notice of disagreement 
did not address these issues.  It referred to the denial of 
the increased evaluation for right knee disability, and 
raised the issues of service connection for additional 
residuals of an injury of the right knee, and residuals of 
injuries of the right foot, right hip and an eye.  In October 
1999, the veteran clarified that he sought service connection 
for a right ankle condition on a direct basis, service 
connection for a right hip condition on direct and secondary 
bases, and service connection for a left hip condition on a 
secondary basis.  Rating decisions dated in January and June 
2000 denied service connection for right ankle and right hip 
conditions, and denied secondary service connection for a 
left hip condition.  A January 2000 statement of the case 
(SOC) addressed only the issue of entitlement to an increased 
evaluation for the right knee.  A May 2002 SOC addressed the 
issues of service connection for right ankle and right hip 
disabilities, and secondary service connection for a left hip 
disorder.  

In addition to assigning a 20 percent evaluation for the 
veteran's right knee disability, the April 2002 rating 
decision also denied secondary service connection for a left 
knee condition, service connection for chronic neck pain, 
non-cardiac chest pain, lumbosacral strain with spondylosis, 
hypertension with headaches, and a left brachial plexus 
injury.  

Notwithstanding the many rating decisions made by the RO 
during the appeal period, the only issue before the Board is 
entitlement to an evaluation in excess of 20 percent for the 
veteran's right knee disability.  An August 2000 VA Form 9 
indicated that the veteran wanted to appeal the issues listed 
on the SOC and supplemental statement of the case (SSOC) 
(i.e., an increased evaluation for right knee disability).  
Moreover, the veteran did not submit a Notice of Disagreement 
with the April 2002 denial of secondary service connection 
for a left knee condition, and service connection for chronic 
neck pain, non-cardiac chest pain, lumbosacral strain with 
spondylosis, hypertension with headaches, and a left brachial 
plexus injury.  The veteran did not submit a substantive 
appeal with regard to the May 2002 SOC regarding the issues 
of service connection for right ankle and right hip 
conditions, and secondary service connection for a left hip 
condition.  Further, the veteran's February 2003 VA Form 646 
addressed only the veteran's claim for an increased 
evaluation of right knee.  

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  In view of the foregoing, the 
sole issue in appellate status is entitlement to a rating in 
excess of 20 percent for a right knee disability manifested 
by instability, chondromalacia, and arthritis.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The competent medical evidence shows that the veteran's 
service-connected right knee disability is manifested by no 
more than slight instability and arthritis with painful 
motion; there is no more than a few degrees limitation of 
extension, which does not more nearly approximate to minus 10 
degree; there is no limitation of flexion to less than 45 
degrees, nor is the veteran's knee disability productive of 
recurrent episodes of locking with effusion into the joint. 


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
right knee disability with instability, chondromalacia and 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010, 5257, 
5258, 5260 and 5261 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096.  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b) 
(2003).  Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 66 Fed. Reg. 45620, 45,630 
(August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003).  Second, 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c) (2003).  

The appellant filed his claim before the enactment of the 
VCAA.  The regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  See also VAOPGCPREC 7-2003.  Therefore compliance 
with the VCAA is required.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that 
discussions in the rating decision on appeal, the January 
2000 SOC and an October 2003 SSOC adequately informed him of 
the information and evidence needed to substantiate his 
claim.  The October 2003 SSOC and a March 2001 VCAA notice 
letter informed him of the VCAA's implementing regulations, 
including that VA would assist him in obtaining government or 
private medical or employment records, provided that he 
sufficiently identified the records sought and submitted 
releases as necessary.  The Board finds that these documents 
show that the appellant was notified of the evidence needed 
to substantiate his claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004) (Pelegrini II)), the Court of Appeals 
for Veterans' Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  In this case, VCAA notice was 
not provided to the veteran before the August 1999 rating 
decision on appeal; however, the rating decision on appeal 
was entered before the enactment of VCAA.  Obviously, VA 
could not have informed the veteran of law that did not yet 
exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial RO 
decision had already occurred.  Also see O.G.C. Prec. Op. No. 
7-2004.

The Board further notes that, in order to comply with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice provided to the 
appellant does not contain the "fourth element," the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  In 
the March 2001 VCAA letter to the veteran, the RO requested 
that the veteran "[t]ell us about any additional information 
or evidence that you want us to try to get for you (emphasis 
added)."  

VCAA only requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  In the case of the 
appellant's claim, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence from a 
claimant other than that identified by VA as necessary to 
substantiate the claim.  See VAOPGCPREC 1-2004.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated service and post-
service medical records.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's act of service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).

The Board notes that in March 2002, VA conducted a medical 
examination with regard to the veteran's right knee.  The 
veteran has not asserted that his disability has increased in 
severity since that time.  The Board has received treatment 
records dated through July 2003.  The Board finds that the 
relevant medical evidence of record, to include the March 
2002 VA examination report and the veteran's treatment 
records, contains sufficient detail to make a decision on 
this claim.  Thus, there is no duty to provide additional 
examination with regard to this issue.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

The Board further notes that during the pendency of his claim 
the appellant has been afforded opportunities to submit 
information relating to any additional evidence that may be 
available.  He has failed to identify any sources of 
additional outstanding evidence or indicate that he was in 
the process of obtaining additional evidence.  It is clear 
that there is no additional relevant evidence that has not 
been obtained and that the appellant desires the Board to 
proceed with its appellate review.  See Quartuccio, supra.

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his or her claim, the VCAA does not apply).  
The Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

Factual Background 

The veteran contends that the current 20 percent evaluation 
for his right knee disability does not address the severity 
of that disability.

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

VA medical records dated during the appeal period show 
outpatient treatment for a number of complaints, including 
diffuse musculoskeletal pain/joint tenderness, chronic pain 
related to longstanding fibromyalgia and radiculopathy, and 
chronic pain syndrome of multiple sites.  In December 1999 
and March 2000, the veteran's right knee range of motion was 
from zero degrees to 130 degrees with no crepitus but with 
moderate pain.  There was no effusion and ligaments were 
stable.  

An October 1999 VA examination report provides that the 
veteran complained of periodic pain that could worsen, 
weakness, stiffness, and occasional swelling, inflammation 
and instability.  The pain could be worse with stress.  The 
veteran gave a history of at least one episode of locking of 
the knee.  The pain was improved with percocet.  With severe 
pain, he could walk only perhaps one block and have trouble 
with stairs.  In general, he walked about five miles a week.  
He had tried a variety of anti-inflammatories without any 
relief.  He did wear knee braces.  The veteran was not 
currently employed.  He had last worked as a teaching 
assistant at a university and his usual occupation was an 
executive assistant. 

On physical examination, the veteran's knees had no heat, 
redness, swelling, effusion, drainage, abnormal movements or 
instability.  There was a little quadriceps atrophy on the 
right.  Right knee flexion was to 90 degrees, with zero 
degrees extension.  There was pain throughout, and especially 
at the extremes.  There was no fatigue, weakness or lack of 
endurance following repeated use.  Drawer's and MacMurray's 
tests were negative bilaterally.  

The diagnosis was chondromalacia patellae with degenerative 
joint disease, right knee.  The veteran was able to walk 
without assistance and his gait was not antalgic.  There was 
no evidence of instability.  The examiner opined that the 
veteran would be able to stand or walk for at least four 
hours out of an eight-hour work day, with appropriate breaks.  

A November 1999 determination by the Social Security 
Administration, is accompanied by various medical records.  
The determination provides that the veteran was disabled as 
of January 1996, due to osteoarthritis and allied disorders.  

The report of an August 2000 private consultation indicates 
that the veteran wanted an outside opinion regarding further 
management of his knees and hip.  The report provides that 
the veteran did not have classic mechanical symptoms such as 
locking, catching or giving away.  There was obvious atrophy 
of the right thigh, with no significant effusion of either 
knee or skin temperature.  There was decreased patellar 
mobility, particularly on the right.  There was some 
patellofemoral tenderness, more on the right.  There was 
right knee medial and lateral joint line tenderness.  He 
lacked a couple of degrees of extension with further flexion 
to 140 degrees.  There was pain at the extreme of flexion, 
crepitus with range of motion, most of which seemed to come 
from the lateral compartment.  Anterior, posterior, medial 
and lateral laxity were within normal limits.  The physician 
concluded that the veteran did have osteoarthritis of both 
knees, greater on the right.  He was not a candidate for 
joint replacement surgery at that time.  

The report of a VA examination conducted March 11, 2002, 
provides that the veteran complained of pain off and on, with 
swelling during flare-ups, on a daily basis.  The flare-ups 
were triggered by prolonged standing and walking and 
sometimes occurred at rest.  The veteran had decided to 
discontinue pain medication.  The veteran used a knee 
immobilizer, which helped to some extent.  The veteran had 
difficulty with cooking, vacuuming, driving, taking out 
trash, pushing a lawnmower, climbing stairs and gardening.  
He was not currently employed, but his usual occupation was 
executive assistant.  

The veteran's gait was normal and he was able to change 
position and get off and on the table without difficulty.  
Gait was mildly antalgic due to pain in the right knee and 
his gait was slow and stiff.  Right knee range of motion was 
from zero degrees extension to 110 degrees flexion, and was 
limited by pain on extent of motion.  There was no fatigue, 
incoordination or lack of endurance present but there was 
tenderness to palpation.  The veteran had no constitutional 
symptoms of arthritis.  He did require a knee immobilizer due 
to right knee pain and instability.  X-ray showed complete 
degenerative arthritis.  The examiner noted that there was no 
change in the veteran's established diagnosis of right knee 
chondromalacia with osteoarthritis.  Regarding the effect of 
the veteran's disability on his daily activities and usual 
occupation, he should avoid activities which require 
prolonged standing, walking, lifting of heavy objects, 
climbing, kneeling, crouching and stooping.  

Legal Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disability.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his or her ability to function 
under the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7.

The veteran's right knee instability, chondromalaciac 
arthritis, is evaluated under Diagnostic Code 5010-5257.  
Rating decisions dated in April 2002 and October 2003 
indicate that the 20 percent evaluation is composed of 10 
percent for mild instability, under Diagnostic Code 5257, and 
10 percent for limited motion due to pain.  

According to the rating schedule, slight recurrent 
subluxation or lateral instability warrants a 10 percent 
rating.  Moderate recurrent subluxation or lateral 
instability of the knee is rated 20 percent, and severe 
recurrent knee subluxation or lateral instability warrants a 
30 percent evaluation.  Diagnostic Code 5257.

In VAOPGCPREC 23-97, it was held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under DC 5003-5010 and DC 5257 based on additional 
disability.  It was specified that, for a knee disorder 
already rated under DC 5257, a claimant would have additional 
disability justifying a separate rating if there is 
limitation of motion under DC 5260 or DC 5261 (2002).  Hence, 
if a claimant has a disability rating under DC 5257 for 
instability of the knee and there is also X-ray evidence of 
arthritis and limitation of motion, a separate rating is 
available under DC 5003 or DC 5010.  Likewise, if a claimant 
has a disability rating under DC 5003 for arthritis of the 
knee, and there is evidence of instability, a separate rating 
is available under DC 5257.  See VAOPGCPREC 9-98.

Arthritis, due to trauma, substantiated by X-ray findings, is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When, 
however, the limitation of motion of the specific joint or 
joints involved is noncompensable under the diagnostic codes, 
an evaluation of 10 percent is for application for each such 
major joint or group of minor joints affected by limitation 
of motion.  Diagnostic Code 5003.  For the purpose of rating 
disability from arthritis, the knee is considered a major 
joint.  38 C.F.R. § 4.45(f).

Limitation of flexion of a knee to 45 degrees warrants a 10 
percent evaluation.  Limitation of flexion of a knee to 30 
degrees warrants a 20 percent evaluation, whereas limitation 
of flexion of the knee to 15 degrees is rated 30 percent.  
Diagnostic Code 5260.  

Limitation of extension to 10 degrees is rated 10 percent.  
Limitation of extension to 15 degrees is rated 20 percent, 
and limitation of extension to 20 degrees warrants a 30 
percent evaluation.  Diagnostic Code 5261.  

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both codified at 38 C.F.R. § 4.71a, may be 
assigned for disability of the same joint.  See VAOPGCPREC 9-
2004. 

Normal range of motion for the knee is from zero degrees 
extension to 140 degrees flexion.  Plate II, 38 C.F.R. 
§ 4.71a.

A dislocated semilunar cartilage, with frequent episodes of 
locking, pain, and effusion into the joint, warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5258.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca v. 
Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against a rating in 
excess of 20 percent for the veteran's right knee disability.  
The October 1999 VA and August 2000 private examinations 
found no instability or subluxation of the right knee.  
Ligamentous laxity was specifically determined to be within 
normal limits.  The veteran's right knee ligaments were also 
clinically found to be stable in December 1999 and March 
2000.  

The March 2002 VA examination report also did not clinically 
demonstrate ligamentous laxity or other objective indicators 
for right knee instability but the examiner nevertheless 
indicated that the veteran wore a knee immobilizer because of 
instability.  It was also observed that, even with the 
instability, the veteran had stopped using pain medication, 
had a normal but antalgic gait, and was able to change 
position and get off and on the examining table without 
difficulty.  The Board finds that, in the absence of any 
pertinent abnormal clinical findings, the fact that the 
veteran wears a knee immobilizer does not demonstrate more 
than slight instability and there continues to be no 
indication of subluxation.  Accordingly, a rating in excess 
of 10 percent is not warranted under 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

While there is X-ray evidence of arthritis, the relevant 
clinical examinations have failed to show compensable 
limitation of motion under Code 5260 or 5261.  That is, these 
examinations have not demonstrated limitation of extension 
that more nearly approximates 10 degrees (from zero) or 
limitation of flexion that more nearly approximates 45 
degrees.  A compensable evaluation under Diagnostic Code 5003 
and 38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  That 
is, arthritis with painful motion warrants a 10 percent 
rating.  In October 1999, the veteran's range of motion was 
from zero to 90 degrees, which does not support a compensable 
rating under Code 5260 or 5261, and subsequent examinations 
revealed better motion.  Specifically, his range of motion 
was from zero to 130 degrees in December 1999 and March 2000, 
zero to 140 degrees in August 2000,  and zero to 110 degrees 
in March 2002.  Thus, the veteran's current 20 percent rating 
contemplates the degree of limitation of motion shown (10 
percent), with the remaining 10 percent for the slight 
instability noted above.  

Separate ratings under Diagnostic Code 5260 (leg, limitation 
of flexion) and Diagnostic Code 5261 (leg, limitation of 
extension), both codified at 38 C.F.R. § 4.71a, may be 
assigned for disability of the same joint.  See VAOPGCPREC 9-
2004.  However, as noted above, there is no medical evidence 
of compensable limitation of extension or flexion as defined 
by the applicable range of motion codes (5260 and 5261). 

There is no medical evidence of frequent episodes of locking, 
pain, and effusion into the joint.  (Emphasis added.)  
Accordingly, a 20 percent rating is not warranted under 38 
C.F.R. § 4.71a, Diagnostic Code 5258.

The Board has considered the veteran's complaints of right 
knee pain and acknowledges that his pain does result in some 
limitation of motion.  Nevertheless, the Board finds that the 
veteran's service connected right knee disability does not 
warrant an evaluation in excess of 10 percent for limitation 
of motion, even with consideration of sections 4.40 and 4.45 
for functional loss, assessed on the basis of increased 
limitation of motion, pursuant to the guidelines set forth in 
Deluca.  The Board finds that his symptoms, including pain, 
are adequately addressed and contemplated by the 10 percent 
evaluation for reduced motion due to pain.  The ranges of 
motion for the right knee that have been reported do not 
support a rating in excess of 10 percent or even a 
compensable rating under Code 5260 or 5261.  The evidence 
does not show that the veteran's pain results in additional 
limitation of motion, warranting a 20 percent rating, by 
approximating limitation of flexion to 30 degrees (Diagnostic 
Code 5260) or limitation of extension to 15 degrees 
(Diagnostic Code 5261).  That is, there is no evidence of 
additional loss of motion due to pain supported by objective 
findings, or weakness, fatigue, incoordination or flare-ups 
of symptoms that result in additional loss of motion, to a 
degree that would support a rating in excess of 10 percent 
under either range of motion code for the knee.  Thus, the 
Board finds that the veteran's current 10 percent evaluation 
for limitation of motion due to pain appropriately addresses 
his symptoms, and an evaluation in excess of 10 percent for 
limitation of motion due to pain, including consideration of 
sections 4.40, 4.45 and 4.59, is not warranted.  DeLuca, 8 
Vet. App. at 202.

In sum, the competent medical evidence shows that the 
veteran's service-connected right knee disability is 
manifested by no more than slight instability, which warrants 
a 10 percent rating under Code 5257, and arthritis with 
painful motion, which warrants an additional 10 percent under 
38 U.S.C.A. § 5003; 38 C.F.R. § 4.59, and Lichtenfels, supra.  
There is no more than a few degrees limitation of extension, 
which does not more nearly approximate to minus 10 degrees, 
nor is there  limitation of flexion to less than 45 degrees, 
and  the veteran's knee disability is not productive of 
recurrent episodes of locking with effusion into the joint.  
Thus, the veteran's current 20 percent rating takes into 
account the degrees of instability and limitation of motion 
demonstrated.   

As the preponderance of the evidence is against a rating in 
excess of 20 percent for a right knee disability, with 
instability, chondromalacia and arthritis, the benefit of the 
doubt doctrine is not for application.  See generally Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).




ORDER

An evaluation in excess of 20 percent for a right knee 
disability, with instability,  chondromalacia and arthritis, 
is denied.



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



